Citation Nr: 1301056	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as a heart condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for a dependent based on school attendance.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1973 to January 1976. 

The appeal for service connection for CAD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the portion of the February 2011 Board decision that denied service connection for CAD, and remanded the matter for compliance with the instructions in the decision.

In February 2011, the CAD appeal came before the Board on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In December 2007, the Veteran testified at a hearing held before the undersigned Veterans Law Judge in Little Rock, Arkansas.  A transcript of the hearing has been added to the record. 

The issues of service connection for type 2 diabetes mellitus and hypertension arise from an August 2009 rating decision of the RO in North Little Rock, Arkansas.  The increased rating for a dependent based on school attendance issue arises from a June 2011 administrative decision of that RO.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran has filed numerous claims for a total disability rating based on individual unemployability.  Although the RO denied the claim in a May 2010 rating decision, the Veteran raised the issue again in March 2011.  Additionally, in December 2011, the Veteran filed a claim for an increased rating for his service-connected pseudofolliculitis barbae.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for CAD

The Board must remand the issue of service connection for CAD for additional development in accordance with the April 2012 Court memorandum decision.  The decision instructs that the Veteran's service personnel records and unit records be obtained in support of his claim that he was exposed to herbicides while traveling to Vietnam with his unit from Kadena Air Force Base (AFB) stationed in Okinawa, Japan.  

Service Personnel Records

With regard to service personnel records, the Veteran's service personnel records were obtained in 2008 as part of the development for the claim for service connection for posttraumatic stress disorder (PTSD).  Although the Veteran has since abandoned the claim for service connection for PTSD, the service personnel records remain in the file.  Additionally, the RO requested the Veteran's complete service personnel record, and there are no indicia that the service personnel records received are incomplete or that additional individual personnel records for the Veteran are outstanding.  Due to the large volume of evidence in this case, and the various streams of appeals, and the fact that the service personnel records were obtained in the context of a now abandoned claim, it appears the fact that the service personnel records that were of record may have simply been overlooked when this case was before the Court.  As distinguished from a case where the Court's order was not complied with, Forcier v. Nicholson, 19 Vet. App. 414 (2006), the Board finds that the Court's concerns regarding having complete service personnel records have been met in this case by the fact that the complete service personnel records are of record and will be available for readjudication of the claim, so that no further assistance is required regarding service personnel records.  See also 38 U.S.C.A. § 5103A(a)(2) (assistance is not required if there is no reasonable possibility that such assistance would aid in substantiating the claim). 

Unit Records

The April 2012 Court decision indicates that the Veteran's unit records should have been searched for confirmation that he traveled to Vietnam during the period of presumptive exposure to herbicides for all service members who set foot on land or traveled the inland waterways of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The personnel records show that the Veteran was assigned to the 314 Security Police Squadron through February 1975 and the 314 Combat Support Group beginning in March 1975, both units based at the Little Rock, Arkansas, AFB.  

The RO has previously requested documents through the PIES system, most recently in December 2010, in an attempt to determine whether the Veteran was exposed to herbicides during service.  These requests, unfortunately, lack any search of the Veteran's unit records.  The Court deemed in this case that VA had not satisfied its duty to assist in obtaining service department records without unit record searches.  For this remand, to fully comply with the Court's order, the Board must remand for unit records searches.

The Veteran submitted a copy of a February 1975 notification that he had been selected to be assigned to Kadena AFB, Japan, as well as an October 2007 statement describing an incident while on temporary orders to Kadena AFB, Japan, in 1975 to include going on patrol and receiving unfriendly fire, still in Japan.  

The Veteran also reported in January 2008 that he was in a combat line patrol in Vietnam while with the 18th Wing, 353rd SO Squadron, the TSCSUPCTR #0450 RNS 3057, Air Mobility Sq. N RTF-WSG Fleet Spt. Unit, and the TSCCOMM Deployment Sq. CMS (KBOR FY GP), in 1974.  The Veteran's service personnel records do not show that he was assigned to any of these units at any time.  His DD Form 214 shows only one month of foreign service.  Given the personnel record showing temporary duty approval to Kadena AFB in 1975, the Board finds that this 1974 date is erroneous.  The Board instructs unit records searches only for February and March 1975; however, the Board instructs that the records for all five units be searched.

The Veteran also submitted a January 2008 statement in which he insisted that he traveled overseas to Frankfurt, Germany, in August 1973, where he asserts that his duties included clearing and cleaning of planes that were returning from combat operations.  He states that on one occasion a plane carried two drums marked with blue and orange labels leaking a black tar like substance into the plane.  The Court's memorandum decision contained no instruction regarding this allegation of herbicide exposure, and the Board concludes that a search for related records is not warranted.

Other Issues Requiring Statement of the Case

The Veteran filed claims for service connection for type 2 diabetes mellitus and hypertension.  These claims were denied in an August 2009 rating decision.  The Veteran filed a January 2010 Notice of Disagreement as to these issues.  The Veteran later withdrew a separate issue in a March 2011 statement.  

The Veteran also filed a claim for an increased rating for a dependent based on school attendance, which was denied in a June 2011 administrative decision.  The Veteran submitted a June 2011 Notice of Disagreement to that issue as well.  

The claims must be remanded to allow the RO to provide the Veteran with a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the issues of service connection for type 2 diabetes mellitus, service connection for hypertension, and for increased rating for a dependent based on school attendance are REMANDED for the following action:

1.  The AMC/RO should send an inquiry to the JSRRC or any other appropriate agency for unit records to conduct records searches to attempt to confirm the Veteran's presence with the unit and unit travel to Vietnam in February and March 1975 while a member of the: 

a) 314 Security Police Squadron,
b) 314 Combat Support Group,
c) 18th Wing, 353rd SO Squadron,
d) TSCSUPCTR #0450 RNS 3057, Air Mobility Sq. N RTF-WSG Fleet Spt. Unit, and 
e) TSCCOMM Deployment Sq. CMS (KBOR FY GP).  

All efforts and responses should be documented in detail and placed in the claims file.

2.  After developing the claim, including unit histories, the RO should readjudicate on the merits the claim for service connection for CAD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Provide the Veteran with a statement of the case as to the issues of service connection for type 2 diabetes mellitus, service connection for hypertension, and for an increased rating for a dependent based on school attendance.  The Veteran should file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

